Case: 14-12225    Date Filed: 12/22/2014   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-12225
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 8:11-cr-00553-VMC-AEP-12



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                     versus

BRANDI MARIE COOPER-MILLER,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (December 22, 2014)

Before MARTIN, ROSENBAUM and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-12225     Date Filed: 12/22/2014   Page: 2 of 2


      Daniel Daly, counsel for Brandi Cooper-Miller, has moved to withdraw

from further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion is GRANTED, and Cooper-Miller’s

conviction and sentence are AFFIRMED.




                                          2